EXHIBIT A
                              UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION
____________________________________
MISH INT’L MONETARY INC.,                x
on behalf of itself and                  :
all others similarly situated,           :
                                         :     Case No. 20-cv-04577
        v.                               :
                                         :     Judge Gary Feinerman
VEGA CAPITAL LONDON, LTD.                :     Magistrate Judge Jeffrey T. Gilbert
and JOHN DOES 1-100.                     :
____________________________________x

                      [PROPOSED] STIPULATED PROTECTIVE ORDER

          WHEREAS, Plaintiff Mish International Monetary Inc. (“Plaintiff” or “Mish”), through its

undersigned counsel, and Defendant Vega Capital London, Ltd. (“Defendant” or “Vega”), through

its undersigned counsel, have agreed to the terms of this Stipulated Protective Order (“Order”) in

order to facilitate the exchange of confidential information in connection with the above captioned

action;

          WHEREAS, the Court has reviewed the terms of this Order and finds the terms herein fair and

reasonable;

          WHEREFORE, it is hereby ORDERED as follows:

          1.     SCOPE.

   1.1.          Any information produced in the course of discovery of this case will be used

solely for the purpose of this litigation and for no other purpose.

   1.2.          All documents produced in the course of discovery, including initial disclosures,

all responses to discovery requests, all deposition testimony and exhibits, other materials which

may be subject to restrictions on disclosure for good cause, and information derived directly

therefrom (hereinafter collectively “Discovery Material”), shall be subject to this Order




                                                   1
concerning confidential information as set forth below. The Order is also subject to the Local

Rules of this District and the Federal Rules of Civil Procedure on matters of procedure and

calculation of time periods.

    1.3.        The protections conferred by this Order cover not only Protected Material (as

defined below), but also any information copied or extracted therefrom, as well as all copies,

excerpts, summaries, or compilations thereof, plus testimony, conversations, or presentations

by parties or counsel in settings that might reveal Protected Material. However, this Order

shall not be construed to cause any counsel to produce, return, and/or destroy their own

attorney work product, or the work product of their co-counsel.

           2.   DEFINITIONS.

    2.1.        Confidential Information: Documents, information (regardless of how generated,

stored or maintained) or tangible things that, in good faith, qualify for protection under standards

developed under Fed. R. Civ. P. 26(c), including but not limited to confidential personal

information, medical or psychiatric information, personnel records or other sensitive commercial

information that is not publicly available. Public records and other information or documents

that are publicly available may not be designated as Confidential Information.

    2.2.        Highly Confidential Information: Documents, information (regardless of how

generated, stored or maintained) or tangible things that contain trade secrets or other highly

sensitive competitive or highly sensitive confidential information the disclosure of which is

reasonably likely to result in demonstrable harm to the Designating Party, such as financial

information relating to costs, unpublished pricing information, unpublished plans to buy or sell a

business or business unit, and the like, or in demonstrable harm to individuals who are not parties

to this suit, such as, but not limited to the identity of the individual traders.




                                                    2
    2.3.           Receiving Party: a party that receives Protected Material from a Producing Party.

    2.4.           Producing Party: a party or non-party that produces Protected Material in this

action.

    2.5.           Designating Party: a party or non-party that designates information or items in

this litigation as “Confidential” or “Highly Confidential.”

    2.6.           Protected Material: any Discovery Material that is designated as “Confidential” or

as “Highly Confidential.”

    2.7.           Outside Counsel: attorneys, along with their paralegals, and other support

personnel, who are not employees of a party but who are retained to represent or advise a party

in this action.

    2.8.           In-House Legal Personnel: attorneys and other personnel employed by a party to

perform legal functions and who are responsible for overseeing this litigation for the party.

    2.9.           Designated Business Personnel: senior business personnel employed by or

formerly employed by a party and who are responsible for making decisions with regard to

management of this litigation or who have knowledge critical to this litigation.

    2.10.          Counsel (without qualifier): Outside Counsel and In-House Legal Personnel (as

well as their support staffs, including but not limited to attorneys, paralegals, secretaries, law

clerks, contractors and investigators).

    2.11.          Expert and/or Consultant: a person with specialized knowledge or experience in a

matter pertinent to the litigation, along with his or her employees and support personnel, who has

been retained by a party or its counsel to serve as an expert witness or as a consultant in this

action. This definition includes a professional jury or trial consultant retained in connection with

this litigation.




                                                    3
   2.12.       Professional Vendors: persons or entities that provide litigation support services

(e.g., photocopying; videotaping; translating; preparing exhibits or demonstrations; organizing,

storing, retrieving data in any form or medium; etc.) and their employees and subcontractors.

       3.      DESIGNATING PROTECTED MATERIAL.

       3.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

or non-party that designates “Confidential” or “Highly Confidential” information or items for

protection under this Order must take care to limit any such designation to specific material that

qualifies under the appropriate standards and avoid indiscriminate designations.

       If it comes to a Designating Party’s attention that information or items that it designated

for protection do not qualify for protection, or do not qualify for the level of protection initially

asserted, that Designating Party must promptly notify all Receiving Parties that it is withdrawing

or changing the mistaken designation.

       3.2     Form and Timing of Designations. Except as otherwise provided in this Order, or

as otherwise stipulated or ordered, material that qualifies for protection as “Confidential” or

“Highly Confidential” under this Order must be clearly so designated before the material is

disclosed or produced.     Notwithstanding the preceding sentence, should a Producing Party

discover that it produced Discovery Material that was not designated as Protected Material or that

it produced Discovery Material designated in the incorrect category of Protected Material, the

Producing Party may notify all Receiving Parties, in writing, of the error and identify (by bates

number or other individually identifiable information) the affected documents and their new

designation or re-designation. Thereafter, the material so designated or re-designated will be

treated as Protected Material. Promptly after providing such notice, the Producing Party shall

provide re-labeled copies of the material to each Receiving Party reflecting the change in




                                                 4
designation. The Receiving Party will replace the incorrectly designated material with the newly

designated materials and will destroy the incorrectly designated materials.

       Designation in conformity with this Order requires:

       1.      for documents (apart from transcripts of depositions or other pretrial or trial

               proceedings), that the Producing Party affix the legend “CONFIDENTIAL -

               SUBJECT TO PROTECTIVE ORDER” or “HIGHLY CONFIDENTIAL -

               SUBJECT TO PROTECTIVE ORDER” on each document that contains protected

               material.

       2.      for testimony given in deposition, that a party, or a non-party that sponsors, offers,

               gives, or elicits the testimony, designate any portion of the testimony as

               “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” or “HIGHLY

               CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER,” either on the record

               before the deposition is concluded, or in writing on or before the later of (i) thirty

               (30) days after the final transcript is received or (ii) the date by which any review

               by the witness and corrections to the transcript are to be completed under Fed. R.

               Civ. P. 30(e). The entire testimony shall be deemed to have been designated Highly

               Confidential until the time within which the transcript may be designated has

               elapsed. If testimony is not designated within the prescribed time period, then such

               testimony shall not be deemed Confidential or Highly Confidential except as

               ordered by the Court. Transcripts containing testimony designated Confidential or

               Highly Confidential shall have the following notation on the cover page: NOTE:

               THIS DEPOSITION IS SUBJECT TO PROTECTIVE ORDER and contain a copy

               of the Party’s or Non-Party’s designations as part of the official transcript. Any




                                                 5
               reproductions of a transcript or portion of a transcript containing designated

               information shall be appropriately labeled.

       c.      for information produced in electronic or video format, and for any other tangible

               items, that the Producing Party affix in a prominent place on the exterior of the

               container or containers or in any electronic repository or electronic document in

               which the information or item is stored the legend “CONFIDENTIAL - SUBJECT

               TO PROTECTIVE ORDER” or “HIGHLY CONFIDENTIAL - SUBJECT TO

               PROTECTIVE ORDER”, as appropriate, in addition to the information or tangible

               items themselves.

       3.3     Failures to Designate. If corrected, a failure to designate Discovery Material or

items as “Confidential” or “Highly Confidential” does not waive the Designating Party’s right to

secure protection under this Order for such Discovery Material. If Discovery Material is re-

designated as “Confidential” or “Highly Confidential” after such material is initially produced, the

Receiving Party, upon notification of the designation, must make reasonable efforts to assure that

such material is treated in accordance with the provisions of this Order.

       4.      ACCESS TO AND USE OF DISCOVERY AND PROTECTED MATERIAL.

       4.1     Basic Principles. A Receiving Party may use and disclose Discovery Material only

in connection with prosecuting, defending, or attempting to settle this action, including any appeal

thereof, and not for any other business, commercial or other purpose. Protected Material may be

disclosed only to the categories of persons and under the conditions described in this Order.

       Discovery Material must be stored and maintained by a Receiving Party at a location and

in a secure manner that ensures that access is limited to the persons authorized under this Order.




                                                 6
For purposes of this Order, a secure website, or other internet-based document depository with

adequate security, shall be deemed a secure location.

       4.2     Protection of “CONFIDENTIAL” Discovery Material. Unless otherwise ordered

by the Court or permitted in writing by the Designating Party, a Receiving Party may disclose any

Discovery Material designated “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” only

to:

       a.      Counsel. The Receiving Party’s Counsel, as well as employees and contractors of

               said counsel to whom it is reasonably necessary to disclose the information for this

               litigation;

       b.      Parties. The parties to this action, as well as the parties’ employees, and, with

               respect to “CONFIDENTIAL” Discovery Material that was produced by a non-

               party, also to such non-party and its employees;

       c.      Court. The Court and its personnel;

       d.      Court Reporters and Recorders and Vendors. Stenographers, their staffs, and

               Professional Vendors to whom disclosure is reasonably necessary for this litigation;

       e.      Consultants, Investigators and Experts. Experts and/or Consultants with respect to

               each of whom agree to be bound by this Protective Order and have completed the

               certification contained in Attachment A;

       f.      Others. (1) The author, addressees, or recipients of the document, (2) any other

               natural person whom there is a good faith basis to believe did review such document

               during his or her employment as a result of the substantive nature of his or her

               employment position, or who is specifically identified in the document, or whose

               conduct is purported to be specifically identified in the document, or (3) any other




                                                7
              person whom the Producing Party or Designating Party agrees in writing may have

              access to “CONFIDENTIAL” Discovery Material;

       g.     Witnesses. Any witness who counsel for a party in good faith believes may be

              called to testify at trial, hearing or deposition in this action or is called to testify at

              trial, hearing or deposition in this action, provided such person, prior to disclosure,

              either completes the certification contained in Attachment A, in which the witness

              agrees to be bound by this Protective Order, or is provided with a copy of this

              Protective Order and advised they are bound by the terms of this Order.

       4.3    Protection of “HIGHLY CONFIDENTIAL” Discovery Material. Unless otherwise

ordered by the Court or permitted in writing by the Designating Party, a Receiving Party may

disclose any information or item designated “HIGHLY CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER” only to:

       a.     Counsel. The Receiving Party’s Counsel, as well as employees and contractors of

              said counsel to whom it is reasonably necessary to disclose the information for this

              litigation;

       c.     Court. The Court and its personnel;

       d.     Court Reporters, Recorders and Vendors.              Stenographers, their staffs, and

              Professional Vendors to whom disclosure is reasonably necessary for this litigation;

       e.     Consultants, Investigators and Experts. Experts and/or Consultants with respect to

              each of whom agree to be bound by this Protective Order and have completed the

              certification contained in Attachment A;




                                                  8
       f.      Witnesses. Plaintiff and Defendant will meet and confer concerning the use of any

               Highly Confidential Information at depositions with witnesses whose depositions

               have been noticed in this action.

       f.      Others. (1) The author, addressees or recipients of the document; or (2) any other

               person whom the Producing Party or Designating Party agrees in writing may have

               access to “HIGHLY CONFIDENTIAL” Discovery Material.

       4.4     Persons Bound by Protective Order. An agreement to be bound by this Protective

Order under subsections 4.2(e) and 4.3(d) shall be accomplished by the execution of the

Acknowledgment and Agreement To Be Bound by Protective Order (Exhibit A). An agreement

to be bound by this Protective Order under subsection 4.2(g) shall be accomplished either by the

execution of the Acknowledgment and Agreement To Be Bound by Protective Order (Exhibit A),

or by providing persons under subsection 4.2(g) with a copy of this Protective Order and advising

them they are bound by its terms, in which case those persons shall be bound by the terms of this

Order. Outside Counsel for the Party that obtains signed agreements (Exhibit A), as required

above, shall retain them for one year following the final termination of this action, including any

appeals.

       4.5     Retention of Protected Material. Persons who have been shown Protected Material

pursuant to Section 4.2 (f) or (g) or Section 4.3(e) shall not retain copies of such Protected Material

except as reasonably necessary for this litigation and as subject to Paragraph 10 of this Order.

Persons shown Protected Materials pursuant to Section 4.2(g) shall not retain such Protected

Materials after their testimony, except that (i) such persons may retain an official copy of the

transcript of their own testimony, including exhibits made part of the official transcript, as

reasonably necessary for this litigation while the litigation is ongoing, and (ii) such persons may




                                                   9
retain an official copy of the transcript of their own testimony, excluding exhibits made part of the

official transcript, once the litigation has concluded.

       4.6     Copies.    Prior to production to another party, all copies, electronic images,

duplicates, extracts, summaries or descriptions (hereinafter referred to collectively as “copies”) of

documents designated as Protected Material under this Order, or any individual portion of such a

Protected Material, shall be affixed with the appropriate designation if the designation does not

already appear on the copy. All such copies shall thereafter be entitled to the protection of this

Order. The term “copies” shall not include indices, electronic databases, or lists of documents

provided these indices, electronic databases or lists do not contain substantial portions or images

of the text of Protected Material or otherwise disclose the substance of the confidential information

contained in the Protected Material.

       4.7.    Initial Regulatory Production. For purposes of Defendant Vega’s initial regulatory

production that has been ordered by the Court (ECF No. 21), the parties agree to treat the identities

of traders associated with Defendant Vega reflected in such production as Highly Confidential

pursuant to the terms of this Order. Accordingly, to the extent any party seeks to make a

submission to the Court that concerns the identities of the traders (including, without limitation,

an amended complaint), such identities will be redacted or otherwise masked (e.g., Trader 1,

Trader 2, etc.) for purposes of public filings unless the Court orders otherwise; however, the

identities of the traders may be filed under seal with the Court. The identities of the traders will

remain redacted or otherwise masked unless and until such time as the Court finds that Plaintiff’s

complaint (or amended complaint) survives a motion to dismiss either in whole or in part. If

Defendant Vega’s motion to dismiss is denied, any party may seek to remove the Highly

Confidential designation, either through agreement of the parties or by motion to the Court.




                                                  10
       5.      CHALLENGING CONFIDENTIALITY DESIGNATIONS.

       5.1     Timing of Challenges.         A Party does not waive its right to challenge a

confidentiality designation by electing not to mount a challenge promptly after the original

designation is disclosed.

       5.2     Meet and Confer.       Before filing any motions regarding or objections to a

confidentiality designation with the Court, the objecting party shall have an obligation to meet and

confer in a good faith effort to resolve the objection by agreement. If agreement is reached

confirming, changing or waiving the confidentiality designation as to any Protected Material

subject to the objection, the Designating Party shall serve on all parties a notice specifying the

Discovery Material and the nature of the agreement. The Designating Party shall also produce

copies of all materials with the agreed designation at the expense of the Designating Party.

       5.3     Action by the Court. Applications to the Court for an order relating to the

designation of any Protected Material shall be by motion under Local Rule 26.2 and any other

procedures set forth in this Court’s standing orders or orders in this action. Nothing in this Order

or any action or agreement of a party under this Order limits the Court’s authority to make any

orders that may be appropriate with respect to the use and disclosure of any Discovery Material

produced or used in discovery or at trial.

       6.    DISCOVERY MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
             OTHER LITIGATION.

       If a Receiving Party is served with a discovery request, subpoena or an order issued in other

litigation that would compel disclosure of any Discovery Material, the Receiving Party must so

notify the Designating Party, in writing (by electronic mail, if possible), along with a copy of the

discovery request, subpoena or order, as soon as reasonably practicable (and no later than ten days




                                                 11
before the date by which any disclosure is made pursuant to the discovery request, subpoena or

order).

          The Receiving Party also must promptly inform the person who caused such discovery

request, subpoena or order to issue in the other litigation that some or all the material covered by

the request, subpoena or order is the subject of this Protective Order. In addition, the Receiving

Party must deliver a copy of this Order promptly to the person in the other action that caused the

discovery request, subpoena or order to issue.

          The purpose of imposing these duties is to alert interested persons to the existence of this

Order and to afford the Designating Party in this case an opportunity to protect its confidentiality

interests in the court from which the discovery request, subpoena or order is issued. The

Designating Party shall bear the burdens and the expenses of seeking protection in that court of

its Discovery Material. Nothing in these provisions should be construed as authorizing or

encouraging a Receiving Party in this action to disobey a lawful directive from another court.

          7.   UNAUTHORIZED DISCLOSURE OF DISCOVERY MATERIAL.

          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Discovery

Material to any person or in any circumstance not authorized under this Order, the Receiving Party

must immediately (a) notify in writing the Designating Party of the unauthorized disclosure, (b)

use its best efforts to retrieve all copies of the Discovery Material, (c) inform the person or persons

to whom unauthorized disclosure was made of all the terms of this Order, and (d) request such

person or persons to execute the “Acknowledgment and Agreement To Be Bound by Protective

Order” that is attached hereto as Exhibit A.




                                                  12
       8.   INADVERTENT PRODUCTION OF PRIVILEGED MATERIAL.

       The inadvertent production of any Discovery Material constituting or containing attorney-

client privileged information, attorney work product or other privileged information shall be

governed by Rule 26 of the Federal Rules of Civil Procedure, Rule 502 of the Federal Rules of

Evidence, and this Order.

       A party or non-party may request the return of any privileged document that it inadvertently

produced (an “Inadvertently Produced Privileged Document”) by identifying the Inadvertently

Produced Privileged Document and stating the basis for withholding such document from

production. If a party or non-party requests the return, pursuant to this section, of such an

Inadvertently Produced Privileged Document then in the custody of one or more parties, the

possessing parties shall within five (5) business days destroy or return to the requesting party or

non-party the Inadvertently Produced Privileged Document and all copies thereof and shall make

reasonable efforts to expunge from any other document or material information solely derived

from the Inadvertently Produced Privileged Document, consistent with Fed. R. Civ. P. 26(b)(5)(B).

A party may move the Court for an order compelling production of the document and may present

the document to the Court under seal within five (5) business days of receiving a request to return

the document, but said party may not assert as a ground for the entering of such an order the facts

or circumstances of the inadvertent production, including whether the Producing Party took

reasonable care to prevent disclosure. Nothing in this Order shall preclude a party from arguing

that the Inadvertently Produced Privileged Document does not constitute or contain attorney-client

privileged information, attorney work product or other privileged information, or that the

Producing Party has waived any applicable privilege through its conduct outside of this litigation.




                                                13
        9.      FILING PROTECTED MATERIAL.

        The parties are required to comply with the Federal Rules of Civil Procedure and the Local

Rules of this District, including but not limited to, Local Rule 26.2, and on matters of procedure

for filing documents under seal.

        10.     FINAL DISPOSITION.

        Unless otherwise ordered or agreed in writing by the Producing Party, upon written request

of the Producing Party, after the final conclusion of all aspects of this action by judgment not

subject to further appeal or by settlement, all Discovery Material, including copies as defined in

Paragraph 4.6, shall be returned or destroyed by the Receiving Party, unless it has been offered

into evidence or filed without restriction as to disclosures. Within thirty-five days of the Producing

Party’s written request, counsel for the Receiving Party shall certify in writing to the Producing

Party that all such Discovery Material has been destroyed. Notwithstanding this provision, counsel

are entitled to retain an archival copy of all pleadings, motion papers, transcripts, legal memoranda,

correspondence and all attorney work product, even if such materials contain Discovery Material.

Any such archival copies that contain or constitute Discovery Material remain subject to this

Protective Order. In addition, counsel may retain attorney work product, including an index which

refers or relates to Discovery Material, so long as that work product does not duplicate verbatim

substantial portions of the text or images of the Discovery Material. This work product shall

remain subject to this Protective Order.

        After dismissal or entry of final judgment not subject to further appeal, the Clerk may

elect to return to counsel for the parties, or after notice, destroy documents filed or offered at trial

under seal or otherwise restricted by the Court as to disclosure.




                                                  14
       11.     ATTORNEY RENDERING ADVICE.

       Nothing in this Order will bar or otherwise restrict an attorney from rendering advice to his

or her client with respect to this matter or from relying upon or generally referring to Discovery

Material in rendering such advice; provided however, that in rendering such advice or in otherwise

communicating with his or her client, the attorney shall not reveal or disclose the specific content

thereof if such disclosure is not otherwise permitted under this Order.

       12.     DISPOSITIVE MOTION HEARINGS AND TRIAL.

       The terms of this Order shall govern in all circumstances except for presentations of

evidence and argument at hearings on dispositive motions and at trial. The parties shall meet and

confer in advance of such proceedings and seek the guidance of the Court as to appropriate

procedures to govern such proceedings.

       13.     MISCELLANEOUS.

       13.1    Right to Further Relief. This Order shall be subject to modification by the Court

on its own motion or on motion of a party or any other person with standing concerning the subject

matter. Motions to modify this Order shall be served and filed under Local Rule 5.9 and this

Court’s standing orders or other orders in this action.

       13.2    Prior Judicial Determination. This Order is entered based on the representations

and agreements of the parties and for the purpose of facilitating discovery. Nothing herein shall

be construed or presented as a judicial determination that any documents or information designated

as Protected Material by counsel or the parties is subject to protection under Rule 26(c) of the

Federal Rules of Civil Procedure or otherwise until such time as the Court may rule on a specific

document or issue.




                                                 15
         13.3   Persons Bound. This Order shall take effect when entered and shall be binding

upon all counsel and their law firms, the parties and the persons made subject to this Order by its

terms.

Dated: November 3, 2020
                                             Respectfully submitted,

                                             /s/ Marvin A. Miller
                                             Marvin A. Miller
                                             Andy Szot
                                             Miller Law LLC
                                             115 S. LaSalle Street, Suite 2910
                                             Chicago, Illinois 60603
                                             312.332.3400
                                             mmiller@millerlawllc.com
                                             aszot@millerlawllc.com

                                             Christopher Lovell
                                             Christopher M. McGrath
                                             Lovell Stewart Halebian Jacobson LLP
                                             500 Fifth Avenue, Suite 2440
                                             New York, New York 10110
                                             212-608-1900
                                             clovell@lshllp.com
                                             cmcgrath@lshllp.com

                                             Counsel for Plaintiff Mish International Monetary
                                             Inc.
                                             /s/ Amy Graham Doehring
                                             Amy Graham Doehring
                                             Akerman LLP
                                             71 S. Wacker Drive, 47th Floor
                                             Chicago, IL 60606
                                             (312) 634-5700
                                             amy.doehring@akerman.com

                                             Michael P. Kelly
                                             Akerman LLP
                                             750 Ninth Street, N.W., Suite 750
                                             Washington, DC 20001
                                             (202) 393-6222
                                             michael.kelly@akerman.com



                                                16
                                    Joel S. Forman
                                    Meghan K. Boland
                                    Akerman LLP
                                    520 Madison Avenue, 20th Floor
                                    New York, NY 10022
                                    (212) 880-3800
                                    joel.forman@akerman.com
                                    meghan.boland@akerman.com

                                    Counsel for Defendant Vega Capital London, Ltd.


IT IS SO ORDERED.



_________________________________
HONORABLE GARY S. FEINERMAN
UNITED STATES DISTRICT JUDGE



Date: __________________




                                      17
                       EXHIBIT A TO STIPULATED PROTECTIVE ORDER

                              UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION
____________________________________
MISH INT’L MONETARY INC.,                x
on behalf of itself and                  :
all others similarly situated,           :
                                         :     Case No. 20-cv-04577
        v.                               :
                                         :     Judge Gary Feinerman
VEGA CAPITAL LONDON, LTD.                :     Magistrate Judge Jeffrey T. Gilbert
and JOHN DOES 1-100.                     :
____________________________________x

                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

        I,__________________________[print full name], of ________________________[print

or type full address], declare under penalty of perjury that I have read in its entirety and

understand the Stipulated Protective Order that was issued by the United States District Court for

the Northern District of Illinois, Eastern Division on ___________[date] in the above-referenced

case.

        I agree to comply with and to be bound by all the terms of this Stipulated Protective

Order and I understand and acknowledge that failure to so comply could expose me to sanctions

and punishment in the nature of contempt. I solemnly promise that I will not disclose in any

manner any information or item that is subject to this Stipulated Protective Order to any person

or entity except in strict compliance with the provisions of this Order.

        I further agree to submit to the jurisdiction of the United States District Court for the

Northern District of Illinois for the purpose of enforcing the terms of this Stipulated Protective

Order, even if such enforcement proceedings occur after termination of this action.
Date: _________________



City and State where sworn and signed: ______________________________



Printed name: _____________________________



Signature: ________________________________
